COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jeremy Dion Washington v. The State of Texas

Appellate case number:   01-13-00227-CR

Trial court case number: 1862655

Trial court:             County Criminal Court at Law No. 8 of Harris County

        Counsel for appellant, Jeremy Dion Washington, has filed a “Motion to Substitute
Counsel of Record,” representing that Mark Kratovil of the Harris County Public Defender’s
Office was appointed to represent appellant on appeal, and Daucie Schindler of the Harris
County Public Defender’s Office “is now assigned to this case.” Appellant requests that this
Court “substitute[e] Daucie Schindler as part of the Harris County Public Defender’s Office as
attorney of record in this case.” We construe the motion as a notice of appearance and grant the
motion. See TEX. R. APP. P. 6.2, 9.1.
        Accordingly, the Clerk of this Court is directed to note Daucie Schindler, Harris County
Public Defender’s Office, as counsel for appellant on the docket of this Court. Mark Kratovil
remains as appellant’s lead counsel until new lead counsel is designated or a motion to withdraw
is filed and granted, in compliance with the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 6.1(c) (providing for designation of new lead counsel), 6.5 (providing for withdrawal of
attorney from representing party in appellate court).
       It is so ORDERED.

Judge’s signature:/s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: September 10, 2015